                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   MAKETA S. JOLLY,

               Plaintiff,
                                     Civil No. 19-13889 (NLH/KMW)
   v.
                                     MEMORANDUM OPINION & ORDER
   NEW JERSEY BOARD OF NURSING
   and MRS. JOANNE LEONE,

               Defendants.


APPEARANCES:

MAKETA S. JOLLY
42 KINGSTON TERRACE
ASTON, PA 19014

     Appearing pro se

HILLMAN, District Judge

     WHEREAS Plaintiff Maketa S. Jolly filed a “Motion for

Temporary and Permanent Injunction until Collusion Matters are

Heard before the Court(s)” and various exhibits on June 17,

2019; and

     WHEREAS Plaintiff also filed a Motion to Appoint Pro Bono

Counsel on June 17, 2019 (Docket No. 2); but

     WHEREAS the Court issued an Order on July 1, 2019, denying,

without prejudice, both of these motions (Docket No. 3); and

     WHEREAS the Court also noted in the July 1 Order that

Plaintiff had not filed a complaint and neither filed an
application to proceed in forma pauperis (an “IFP Application”)

nor paid the appropriate filing fee; and

     WHEREAS the Court ordered Plaintiff to submit a complaint

and either an IFP Application or the appropriate filing fee

within thirty days of the July 1 Order; and

     WHEREAS on July 25, 2019, Plaintiff filed an IFP

Application and what appears to be a three-page document

entitled “MEMORANDUM” which this Court will construe as her

complaint (Docket No. 4); but

     WHEREAS Plaintiff’s IFP Application was (1) unsigned and

(2) contained numerous blanks; and

     WHEREAS as previously noted by the Court, the IFP

Application requires a plaintiff to “[c]omplete all questions in

this application,” “[d]o not leave any blanks,” and “if the

answer to a question is ‘0,’ ‘none,’ or ‘not applicable (N/A),’

write that response”; and

     WHEREAS as previously noted by the Court, Plaintiff must

swear under penalty of perjury that the information contained in

the IFP Application is true; and

     WHEREAS pursuant to Local Civil Rule 54.3, the Clerk shall

not be required to enter any suit, file any paper, issue any

process, or render any other service for which a fee is

prescribed, unless the fee is paid in advance or a pro se

plaintiff is granted permission to proceed in forma pauperis;

                                   2
and

      WHEREAS on August 2, 2019, the Court issued an Order

denying, without prejudice, Plaintiff’s application to proceed

in forma pauperis and ordered Plaintiff to “file either a

completed and signed IFP Application or the filing fee with this

Court within thirty (30) days” (Docket No. 6); and

      WHEREAS on August 2, 2019, the Court further ordered that

“if Plaintiff fails to comply with this Order within the time

specified, this Court will dismiss Plaintiff’s action, without

prejudice;” and

      WHEREAS Plaintiff has neither filed a completed and signed

IFP Application nor submitted the appropriate filing fee to the

Court, as required by the Court’s August 2 Order;

      THEREFORE

      IT IS on this   13th   day of          September     , 2019

      ORDERED that Plaintiff’s action be, and the same hereby is,

DISMISSED, without prejudice.




                                        s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 3
